The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning the credibility and reliability of witnesses, and its rejection of defendant’s third-party-culpability defense.
The court properly exercised its discretion in receiving rebuttal evidence concerning the type of baseball bat used during the incident by the person claimed by defendant to be the actual perpetrator (see e.g. People v Harrington, 262 AD2d 220 [1999], lv denied, 94 NY2d 823 [1999]). Under the circumstances, the nature of the instrument was material to the case.
We perceive no basis for reducing the sentence. Concur— Tom, J.E, Friedman, Sweeny, Moskowitz and DeGrasse, JJ.